DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed October 10, 2022 has been received and entered.
3.	Claims 1-23 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group I, claims 2-5, with claims 1 and 13-23 as linking claims in the reply filed on October 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-5 and 13-23 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
7.	Claim(s) 1, 2, 4, 5, 13, and 15-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kiyoutani (JP 3429297 B1 – English translation).
	This reference teaches a method for treating dark age spots on the skin by topically applying an extract from Livistona chinensis. The reference teaches that the application increases antioxidant action and skin moisture.  The reference teaches that the extract can be made from the whole plant.  In addition, the reference teaches that water and ethanol can be used to create the extract.  Furthermore, the reference teaches that the extract in combination with the extraction solvent can be used in the topical composition or that the extract can be freeze dried.  The reference teaches that the composition is formulated into an emulsion, cream, lotion, or solution using ingredients such as water, humectants (moisturizers), citric acid (chelating agent), methyl paraoxybenzoate (preservative), and hydroxyethylcellulose (thickener).  The reference teaches that the extract can be used in an amount from 0.0001 to 10% with amounts such as 1, 0.01, 0.1, and 2.0% specifically exemplified (see paragraphs 1, 2, 6, 7, 15, 26 and Examples in the translation).
The reference does not specifically teach that the application of the extract reduces tyrosinase activity or melanin production.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The reference teaches applying the same composition as claimed to hyperpigmented skin, specifically age spots.  Thus, the prior art process is carrying out the same active steps as claimed by applicant. Therefore, the prior art method should inherently result in the reduction of tyrosinase activity or melanin production if applicant’s invention functions as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 3, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyoutani (JP 3429297 B1 – English translation).
The teachings of this reference are discussed above.  The reference teaches treating hyperpigmented skin; however, the reference does not specifically teach treating melasmic skin.  Nevertheless, the artisan of ordinary skill would have reasonably expected that the treatment for age spots would also work to lighten other types of hyperpigmented skin including melasmic skin.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the treatment of melasmic skin.
The reference teaches formulating the composition into an emulsion but does not specifically teach an oil-in-water emulsion.  However, this type of emulsion was well known in the art at the time of the invention.  The artisan would have been motivated to use this well known formulation type when making the topical compositions taught by the reference.  Therefore, the use of an oil-in-water emulsion is considered to be an obvious modification of the reference.

9.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655